Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/02/2021 and 6/22/2021 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-13, 15 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by GB 2411690 A to Griffin.
Regarding claim 1, Griffin discloses a support device for supporting a cable, the support device comprising: 
a central support portion [1] having a first side and a second side [Fig.7]; 
a first leg portion [3] extending between a first end and a second end, the first leg portion having a first helical winding ["curved helix section”, p.3 §3]; and 
a second leg portion [3] extending between a third end and a fourth end, the second leg portion having a second helical winding ["“curved helix section”, p. 3, §3], wherein: the second end of the first leg portion is attached to the first side of the central support portion and the third end of the second leg portion is attached to the second side of the central support portion [Fig.7], the first helical winding and the second helical winding are configured to receive the cable to support the cable [Fig.3; p.3, §3], the central support portion [1] includes a structure [1] that cooperates with an associated attachment structure ["application" - see p.2, §4; p.4, §1], and a plane [see "P" on annotated close-up of Fig.7 below] that is perpendicular to a line [see "d" on annotated close-up of Fig.7 below] that is tangent to an apex [see "A" on annotated close-up of Fig.7 below] of the central support portion does not intersect both the first side and the second side where the first side extends between the second end of the first leg portion and the apex and the second side extends between the third end of the second leg portion and the apex [see annotated close-up of Fig.7 below].

Regarding claims 13, claim 13 recites limitations equally to those recited in claim 1, therefore also met by Griffin. More specifically, 

Regarding claim 13, Griffin discloses a support device for supporting a cable, the support device comprising: 
a central support portion (1) having a first side and a second side; 
a first leg portion (3) extending between a first end and a second end, the first leg portion having a first helical winding; 
a second leg portion (3) extending between a third end and a fourth end, the second leg portion having a second helical winding; and 
a hanger portion (a portion of central portion 1 for attaching/hanging the device to an object)(abstract, page 1)) attached to the central support portion, wherein: the hanger portion includes structure that cooperates with an associated attachment structure, the first leg portion is attached to the central support portion and the second leg portion is attached to the central support portion, and the first helical winding and the second helical winding are configured to receive the cable. 


    PNG
    media_image1.png
    308
    615
    media_image1.png
    Greyscale



Regarding claims 2 and 15, Griffin discloses wherein the central support portion, the first leg portion, and the second leg portion are formed from a continous wire. (Fig. 2).
Regarding claims 3 and 4, Griffin discloses wherein a portion of the helical windings at the first/ fourth end is bent away from a centerline along which the leg portion extends to form an end relief (Fig.2].

Regarding claim 5, Griffin discloses wherein the plane P is perpendicular to a line that intersects the second end and the third end [Fig.7].

Regarding claims 10 and 11, Griffin discloses wherein the structure comprises an arc and portion of a loop.

Regarding claim 12, Griffin discloses a slight constructional change in the leg portions, which extends away and down from the central portion such that a line that intersects the second end and the third end does not intersect the first end. 


Claims 13-17 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by US 2013/0061512 to Baker,III.

Regarding claim 13, Baker, III discloses a support device for supporting a cable, the support device comprising: 
a central support portion (2,3,4) having a first side (3) and a second side (4); 
a first leg portion (6) extending between a first end (12) and a second end (9), the first leg portion having a first helical winding (Fig.1); 
a second leg portion (8) extending between a third end (17) and a fourth end (110), the second leg portion having a second helical winding (Fig. 1); and 
a hanger portion (41) (2, 41)  attached to the central support portion (Figs 4-5), wherein: the hanger portion includes structure that cooperates with an associated attachment structure (Figs 3-5), the first leg portion is attached to the central support portion and the second leg portion is attached to the central support portion (Fig. 1), and the first helical winding and the second helical winding are configured to receive the cable (Fig. 3). 
Regarding claim 14, Baker, III discloses wherein the hanger portion includes a hook (33, 41) (Figs. 3-5) that cooperates with an opening (44) defined by the associated attachment structure.

Regarding claim 15, wherein the central support portion, the first leg portion, and the second leg portion are formed from a continuous wire.

Regarding claim 16, wherein the hanger portion and the continuous wire are constructed of different materials.

Regarding claim 17, wherein the hanger portion comprises a first piece and a second piece, the first piece and the second piece are connected by a threaded fastener (151)(figs 15, 17) to at least partially surround the central support portion and limit motion of the hanger portion relative to the central support portion.



Claims 18-20 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by US 953,951 to Hubbard.

Regarding claim 18, Hubbard discloses a support device for supporting a cable, the support device comprising: 
a helical winding (C,a, b)extending between a first end and a second end, the helical winding defining an axial opening; and 
a hanger portion (D, c, d), the hanger portion comprising: a central hanger portion ( c) ; a first leg (d) attached to and extending away from the central hanger portion; and a second leg (f) attached to and extending away from the central hanger portion, wherein: the central hanger portion includes a structure  that cooperates with an associated attachment structure (A) , and the first leg and the second leg are configured to be received within the axial opening such that the hanger portion supports the helical winding, and wherein the helical winding is configured to receive the cable. 

Regarding claim 19, wherein the first leg and the second leg are colinear and extend in opposite directions relative to the central hanger portion.

Regarding claim 20, wherein the associated attachment structure defines an opening (opening space) and the structure (A) comprises an arc-shaped segment configured to cooperate with the opening.


Claims 1-7, 10-17, 21 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by US 2,230,611 to Coffin et al.
Regarding claim 1, Coffin discloses a support device for supporting a cable, the support device comprising: 
a central support portion (2, 7, 8, 8)(figs 1-5) having a first side and a second side, 
a first leg portion (3) extending between a first end and a second end, the first leg portion having a first helical winding and 
a second leg portion (3) extending between a third end and a fourth end, the second leg portion having a second helical winding, wherein: the second end of the first leg portion is attached to the first side of the central support portion and the third end of the second leg portion is attached to the second side of the central support portion, the first helical winding and the second helical winding are configured to receive the cable to support the cable (1), the central support portion includes a structure (fig. 2) that cooperates with an associated attachment structure and a plane  that is perpendicular to a line that is tangent to an apex of the central support portion does not intersect both the first side and the second side where the first side extends between the second end of the first leg portion and the apex and the second side extends between the third end of the second leg portion and the apex 

Regarding claim 13, claim 13 recites limitations similar or equally to those recited in claim 1, therefore also met by Coffin. Specifically, 

Regarding claims 2 and 15, Coffin discloses wherein the central support portion, the first leg portion, and the second leg portion are formed from a continous wire. (Fig. 2).
Regarding claims 3 and 4, Coffin discloses wherein a portion of the helical windings at the first/ fourth end is bent away from a centerline along which the leg portion extends to form an end relief

Regarding claim 5, Coffin discloses wherein the plane P is perpendicular to a line that intersects the second end and the third end.

Regarding claim 6, Coffin further discloses a thimble (2)(figs. 1-2, for example) attached to the structure.

Regarding claim 7, wherein the thimble includes a tab configured to secure the thimble to the structure.
Regarding claims 10 and 11, Coffin discloses wherein the structure comprises an arc and portion of a loop.

Regarding claim 12, Coffin discloses a slight constructional change in the leg portions, which extends away and down from the central portion such that a line that intersects the second end and the third end does not intersect the first end. 

Regarding claim 14, Coffin discloses wherein the hanger portion includes a hook (fig. 2) that cooperates with an opening defined by the associated attachment structure.

Regarding claim 15, wherein the central support portion, the first leg portion, and the second leg portion are formed from a continuous wire.

Regarding claim 16, wherein the hanger portion and the continuous wire are constructed of different materials.

Regarding claim 17, wherein the hanger portion comprises a first piece and a second piece, the first piece and the second piece are connected by a threaded fastener(5, fig. 2) to at least partially surround the central support portion and limit motion of the hanger portion relative to the central support portion.





Regarding claim 21, Similar to those recited in claim 1, Coffin discloses a support device for supporting a cable, the support device comprising: 
a central support portion having a first side and a second side; a first leg portion (3) extending between a first end and a second end, the first leg portion having a first helical winding ; and a second leg portion (3) extending between a third end and a fourth end, the second leg portion having a second helical winding, wherein: the second end of the first leg portion is attached to the first side of the central support portion and the third end of the second leg portion is attached to the second side of the central support portion, the first helical winding and the second helical winding are configured to receive the cable to support the cable, the central support portion  includes a structure that cooperates with an associated attachment structure, when the support device is in a first position , a plane that is perpendicular to a line segment between the second end and the third end intersects both the first side and the second side (fig. 3) where the first side extends between the second end of the first leg portion and an apex of the central support portion and the second side extends between the third end of the second leg portion and the apex of the central support portion, and when the support device is in a second position, the plane does not intersect both the first side and the second side (figs. 1,4, 5)

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following structures include a cable support device  with helical winding.
US 2202538; US 3664010; US 3633252, GB2309257.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAN LE/           Primary Examiner, Art Unit 3632